Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art is Cionta et al. (US 2014/0305877), Clark et al. (US 2017/0204707).
Cionta et al. discloses an apparatus for producing shock waves downhole.  One embodiment utilizes lasers to induce sonoluminescence within liquid to form a plasma where the acoustic energy is reflected within a chamber (Fig. 7, para. 119-128).
Clark et al. discloses utilizing fluid sonoluminescence (by converting liquid to plasma) in a downhole environment to stimulate a hydrocarbon formation with an acoustic shockwave (para. 4, 214-217).
The prior art of record fails to disclose, alone or in combination, the key features of “a gas port configured to introduce one or more gases into the cavity” and “one or more acoustic mirrors disposed adjacent to the cavity and configured to reflect and direct the generated energy from the induced sonoluminescence toward the formation” in combination with the other limitations currently presented in the combination of claim 1.
The prior art of record fails to disclose, alone or in combination, the key features of “a gas port disposed in the elongate body and configured to receive one or more gases from a source of gas” and “one or more acoustic mirrors disposed on the elongate body and configured to reflect and direct the sound wave towards the cavity to induce sonoluminescence in the cavity” in combination with the other limitations currently presented in the combination of claim 10.
The prior art of record fails to disclose, alone or in combination, the key features of “one or more acoustic transducers disposed adjacent to the cavity and configured to generate a sound wave to 
The prior art of record fails to disclose, alone or in combination, the key features of “injecting one or more gases into the cavity through a gas port disposed adjacent to the cavity” and “directing the generated energy toward the formation with one or more acoustic mirrors disposed adjacent to the cavity” in combination with the other limitations currently presented in the combination of claim 21.
The prior art of record fails to disclose, alone or in combination, the key features of “activating the one or more acoustic transducers to generate a sound wave to induce sonoluminescence in the cavity; and breaking the one or more rupture disks to release the generated energy from the induced sonoluminescence” in combination with the other limitations currently presented in the combination of claim 24.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P STEPHENSON whose telephone number is (571)272-7035.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571) 230-3436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL P STEPHENSON/Primary Examiner, Art Unit 3676